Title: Abigail Adams to John Adams, 14 February 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Febry 14 1796
          
          I received by the last mail the Letters of two, so that I fare as you do, and the Stormy Weather last post Day prevented my getting Letters to Boston tho I had one ready. I cannot think the loss very great, for I have very little either interesting, or amuseing to

entertain You with. yet you are pleasd to express so much pleasure at receiving them, Such as they are, that I ought not, and do not fail of being regular once, allways, and sometimes twice a week
          I have to acknowledge Yours of the following Dates, Janry 23. 26 29 31 & 2d Febry for all of which accept my thanks. Some of them brought to my mind two lines translated from Juvenil I believe
          
            “On Eagles Wings immortal Scandles fly,
            Whilest Virtuous actions, are but born & Dye”
          
          Whether mr G. deserves the censure he receives on account of his seperation from his wife I know not. He may plead as Trusty does in fair Rossomond, that, she is ugly, and old, and a Vilainous Scold, but as he took her I presume, for better or worse, in our Country it would not be considerd as a Legal cause of Divorcement, however pleasing a one it might be. His Friends here say, that there is a cause, which he will not Divulge, out of respect to her Family, Who are all Friendly to him, and who lay no blame to him on her account. his child is left in the care of a Brother of hers, and as I have learnt the Divorce comes through the Hands of one of her Brothers either as Judge or advocate. I was informd that Judge Daws had received a Letters from a Brother of hers who spoke in terms of affection for Mr G. and who did not blame him for his conduct. Mr G. returnd all the property he had with her, and offerd to Make a Settlement upon her, which was refused. as to the Conneticut business, I fancy it has no foundation. must he not be liberated by the Laws of the same Country which bound him?
          if he is as innocent as an Angle, he cannot rid himself of the Spot which in this Land will attend the seperation from Dissolution of the Bonds of Matrimony.
          I was in Boston near a fortnight and tho I heard a good deal of conversation upon the Sale he had made of Lands, I never heard a Hint that he had taken or attempted to take any improper advantage of any one
          I have askd the Question of those who knew, but were no ways connected with him, and I was assured that every thing was conducted openly and fairly by him, that he did not pretend to transfer any tittle but Such as he had received, and that no Deception of any kind was made use of by him. What his Agents might Do I cannot say. they made 50 thousand Dollors a peice out of their sale for G.— as mr Black informs me; Joseph & George Blake & H G Otis were

the Agents— they sold to mr T Russel Mr Joseph Barrel mr coolidge and other Nabobs, all of whom Were old enough to Judge for themselves, but after all these Speculations & rapid fortunes are an injury to the community at large, they create Envy, they Mortify the hard Labourer Who has Spent all his Day drudging on, and acquiring property by pence Shillings and pounds— they introduce Luxery and dissapation, and corrupt the Morals of the possesors, if he had any to corrupt, but as mr Black observed to me, a Man Who has acquired property Slowly, and has something to lose Will not risk, as he will, who has nothing to risk, or lose
          The Southern Gentlemen think I believe that the Northern Gentleman are fools, but the Nothern know that they are so, if they can believe that Such bare faced Dupery will succeed, as that which you say is now practiseing Aut Ceasar aut Nullus, is my Motto tho I am not used to quote lattin or spell it.
          I have no desire for the first, whilst he whose Right it is ought to be Sovereign, but if the people are blind, they deserve a Jefferson, or some one not half as deserving. Yet I am sure it will be a most unpleasent Seat, full of Thorns Briars thistles, Murmuring fault finding calumny obliqui discrage for I ought I know & What not. But the Hand of Providence ought to be attended to and what is designd, Cherefully Submitted to. I am firm in the hope & belief that the true & plain path of Duty will not be hidden from us—
          Yours affectionatly
          
            A Adams
          
        